Wright, J.,
dissenting. I must respectfully dissent. Tammy Gray gave birth to Sierra Gray. According to documents filed pursuant to discovery, at the time of birth, appellee’s blood tested positive for the presence of cocaine. *519A like test result was found as to the infant child. Several days later Sierra Gray was hospitalized because of cocaine withdrawal symptoms. Thereafter, Tammy Gray was indicted pursuant to R.C. 2919.22(A) for child endangerment.
The effects of cocaine use by a pregnant woman on her unborn child are both devastating and well documented.4 I am satisfied that a woman who knowingly abuses cocaine while pregnant violates a duty of care to her unborn child and thus endangers that child when this action results in a substantial risk to the health and safety of that child following birth. Apparently the majority feels it is a “stretch” to treat an unborn but viable fetus as a “child.” I disagree.
The United States Supreme Court has repeatedly referred to a viable fetus as an unborn child. See, e.g., Webster v. Reproductive Health Services, Inc. (1989), 492 U.S. 490, 506, 109 S.Ct. 3040, 3050, 106 L.Ed.2d 410, 428.
The Ohio Prosecuting Attorneys Association, as amicus, argues and I agree that “[n]o one, not even a pregnant woman, has an unlimited right to do with her body as she pleases.” The court in Roe v. Wade (1973), 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147, recognized a constitutional right to personal privacy that includes a woman’s right to terminate her pregnancy, but that right is limited by important state interests. Roe v. Wade, 410 U.S. at 152-154, 93 S.Ct. at 726-727, 35 L.Ed.2d at 176-178. “One such limiting interest is the ‘ “life and the health of the viable unborn child.” ’ [Emphasis added.] Planned Parenthood Association of Kansas City Missouri, Inc. v. Ashcroft, 462 U.S. 476 [487, 103 S.Ct. 2517, 2523, 76 L.Ed.2d 733, 742-743] (1983) [quoting the Missouri statute].”
Amicus continues, “But in the case at bar, the use of the test set out in Roe v. Wade and its prodigy [sic] to balance the privacy rights of a woman against the compelling interest the State possesses in the life and well-being of the unborn child is inappropriate. For here, we are not dealing with a fundamental right. There is no fundamental right to abuse cocaine. The act of using cocaine is not an act relating to a right connected with marriage, *520procreation, contraception, family relations, or child bearing. * * * No special protection is afforded the cocaine abuser just because she is pregnant. She is not spared the consequences of her illegal cocaine use because she is pregnant. Here you are not being asked to balance a woman’s significant interest in bodily integrity against the States’ interest in the health and welfare of its’ \sic ] children. No, you are being asked to balance a woman’s desire to use illegal drugs, while she happens to be pregnant, with the health and welfare of her child. ‘[A]s a matter of law, the right of a woman to an abortion is different and distinct from her obligations to the fetus.’ In Re: A.C. (D.C.App.1987), 533 A.2d 611. In the case at bar, the State is imposing no moral or medical injury or impairment upon a pregnant woman[;] it asks only what it asks of everyone, that is that she not abuse cocaine. A pregnant woman is not, due to her maternity, immune from the consequences of her illegal acts. This case is not about a woman’s choice to conceive or carry a child. This is about the right of a child to be born healthy, free of injuries inflicted by the illegal acts of another.” (Emphasis sic.)
I firmly believe that a child has the legal right to begin life without the burden of injuries inflicted upon her before she is born.5
While R.C. 2929.12 does not enumerate specific conduct which amounts to a “substantial risk” to the child, we have consistently held that the statute is not overbroad. See State v. Daniels (1980), 61 Ohio St.2d 220, 15 O.O.3d 232, 400 N.E.2d 399, certiorari denied (1980), 449 U.S. 851, 101 S.Ct. 142, 66 L.Ed.2d 63.
I must concur with the amicus that any person of ordinary intelligence has to know that in útero exposure to cocaine poses an unacceptable risk to the unborn child. Suggestions by the courts below that the duty of care found in the statute does not arise until after birth is both morally and legally unacceptable.
*521As I believe that the words of the statute should be given their ordinary meaning, I would reverse the court of appeals and remand the matter for trial on the merits of the indictment.
Douglas, J., concurs in the foregoing dissenting opinion.

. See Chasnoff, Burns, Schnoll & Burns (1985), 313 New Eng.J.Med. 666 (reporting neurobehavioral disorders); Little, Snell, Klein & Gilstrap, Cocaine Abuse During Pregnancy: Maternal & Fetal Implications (1989), 73 Obstetrics & Gynecology 157 (documenting effects including anomalies of the heart); Chasnoff, Chisum & Kaplan, Maternal Cocaine Use & Genitourinary Tract Malformations (1988), 37 Teratology 201 (reporting an increased number of genitourinary tract malformations); Chasnoff, Bussey, Savich & Stack, Perinatal Cerebral Infarction & Maternal Cocaine Use (1986), 108 J. Pediatrics 456 (reporting on a stroke in a newborn exposed prenatally to cocaine). Babies born to cocaine users tend to have abnormally small heads and brains, suffer from abnormal irritability as infants and learning disorders later in life. Sherman, Keeping Baby Safe From Mom, Natl. Law J., Oct. 3, 1988, at 24, col. 1.


. A cause of action may arise when a viable fetus is negligently injured in the womb and subsequently is stillborn. Werling v. Sandy (1985), 17 Ohio St.3d 45, 17 OBR 37, 476 N.E.2d 1053. Williams v. Marion Rapid Transit, Inc. (1949), 152 Ohio St. 114, 39 O.O. 433, 87 N.E.2d 334 (recognizing the common law’s protection of unborn children against the criminal conduct of others, as well as their inheritance and property rights). Laws of Ohio do protect the unborn child who is subsequently born alive. See, e.g., State v. Dickinson (1971), 28 Ohio St.2d 65, 57 O.O.2d 255, 275 N.E.2d 599 (a viable unborn child subsequently born alive is a person within the meaning of the criminal statutes of Ohio); Williams, supra (civil law gives a child born alive a cause of action for injuries sustained while in the womb); Jasinsky v. Potts (1950), 153 Ohio St. 529, 42 O.O. 9, 92 N.E.2d 809 (viable infant who survives birth is a ‘person’ within the meaning of the wrongful death statute); In re Ruiz (1986), 27 Ohio Misc.2d 31, 27 OBR 350, 500 N.E.2d 935 (a viable fetus is a ‘child’ within the meaning of the child abuse statute and a child born addicted to heroin was abused by its mother). Once a child is viable, the state has a compelling interest in the health of the child.